Citation Nr: 1031081	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  05-10 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a heart condition, 
claimed as an enlarged heart. 

2.  Entitlement to service connection for a leg length 
discrepancy, claimed as drawing of the right leg and hip.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel

INTRODUCTION

The Veteran had active duty training (ACDUTRA) from November 1974 
to January 1975.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions of April 2002 and April 2004 by a 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's claims were previously before the Board in July 
2007 and remanded at that time for additional evidentiary 
development, to include affording the Veteran VA examinations and 
providing him with proper notice of the information and evidence 
needed to substantiate the claims currently on appeal.  The 
requested development was completed with regard to the issue of 
entitlement to an initial evaluation in excess of 10 percent for 
hypertension.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, this 
claim is before the Board for final appellate consideration.  

The Board also notes that Veteran properly perfected an appeal on 
the issue of entitlement to service connection for a kidney 
disorder.  The RO granted service connection for this disability 
by way of a rating decision dated December 2009.  To date, the 
Veteran has not expressed disagreement with either the rating or 
effective date assigned.  Accordingly, this issue is no longer 
before the Board on appeal.

The Veteran also raised the issues of entitlement to service 
connection for diabetes, sciatic nerves with spastic pain, 
radicular pain down the leg and groin pain."  See VA Form 9 
dated April 2005.  These issues have not yet been addressed 
and/or adjudicated; therefore, the Board refers these issues for 
any appropriate action.  

The issues of (1) entitlement to service connection for a heart 
condition, claimed as an enlarged heart; and (2) entitlement to 
service connection for a leg length discrepancy, claimed as 
drawing of the right leg and hip, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hypertension is manifested by systolic and 
diastolic pressures predominantly in the 120s-180s/60s-100s as 
well as continuous medication for control.  

2.  Instances of record showing a diastolic pressure of 110 or 
more or systolic pressure of 200 or more were infrequent and 
attributed to the Veteran's non-compliance with his prescribed 
hypertension medication regimen.

3.  At no time during the appeal period has the Veteran's 
hypertension been manifested by diastolic pressure predominantly 
110 or more, or; systolic pressure predominantly 200 or more.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent 
for hypertension are not met for any period of time covered by 
the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.104, Diagnostic Code 7101 (1985-2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was awarded service connection for hypertension in a 
Board decision dated April 2002.  That same month, the RO 
implemented the Board's decision and assigned a 10 percent 
evaluation for the Veteran's hypertension under 38 C.F.R. § 
4.104, Diagnostic Code 7101, effective May 9, 1995.  The Veteran 
was notified of this decision and timely perfected an appeal with 
respect to the initial rating and effective date assigned.  In 
July 2007, the Board assigned an earlier effective date of 
December 11, 1985 for the grant of his service-connected 
hypertension claim.  The RO implemented the Board's decision by 
way of a September 2007 rating decision.

Disability ratings are determined by the application of the facts 
presented to VA's Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred in or aggravated by military 
service and the residual conditions in civilian occupations.  38 
U.S.C.A.§ 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  
It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability and coordination of 
rating with impairment of function will be expected in all 
instances.  38 C.F.R. § 4.21 (2009).

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the Veteran's claim is to be considered.  In initial ratings 
cases, separate ratings can be assigned for separate periods of 
time based on the facts found, a practice known as "staged 
ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  Generally, "pyramiding," the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14 
(2009).  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where the 
severity of the overall disability warrants such elevation.  
Based upon the guidance of the United States Court of Appeals for 
Veterans Claims (Court) in Fenderson, the evidence does not show 
a variance in the signs and symptoms of the Veteran's service-
connected hypertension during the claim period such that staged 
ratings are for application.

The regulations pertaining to the evaluation of hypertension were 
amended during the pendency of the Veteran's appeal.  See 62 Fed. 
Reg. 65222 (Dec. 11, 1997) (effective Jan. 12, 1998); See 71 Fed. 
Reg. 52460 (Sept. 6, 2006) (effective Oct. 6, 2006).

The VA General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, the 
Board should first determine whether application of the revised 
version would produce retroactive results.  In particular, a new 
rule may not extinguish any rights or benefits the Veteran had 
prior to enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 
19, 2003).  However, if the revised version of the regulation is 
more favorable, the implementation of that regulation under 38 
U.S.C.A. § 5110(g), can be no earlier than the effective date of 
that change.  VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

Regulations in Effect Prior to January 12, 1998

Under Diagnostic Code 7101, a 10 percent evaluation was assigned 
for hypertensive vascular disease (essential arterial 
hypertension) with a diastolic pressure predominantly 100 or 
more.  A 20 percent evaluation was assigned for hypertensive 
vascular disease with a diastolic pressure predominantly 110 or 
more with definite symptoms.  A 40 percent evaluation was 
assigned for hypertensive vascular disease with diastolic 
pressure predominantly 120 or more and moderately severe 
symptoms.  A 60 percent evaluation, the highest available 
schedular rating, was assigned for diastolic pressure 
predominantly 130 or more and severe symptoms.

Explanatory Note (1) indicated that for the 40 percent and 60 
percent ratings under Diagnostic Code 7101, there should be 
careful attention to the diagnosis and repeated blood pressure 
readings.  Explanatory Note (2) also noted that when continuous 
medication is shown necessary for control of hypertension with a 
history of diastolic blood pressure predominantly 100 or more, a 
minimum of 10 percent will be assigned.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1985).

Regulations in Effect After January 12, 1998

Effective January 12, 1998, the criteria for evaluating 
hypertension were amended to include consideration of systolic 
blood pressure readings.  In this regard, a 10 percent evaluation 
is assigned for hypertensive vascular disease (hypertension and 
isolated systolic hypertension) with diastolic pressure 
predominantly 100 or more, or; systolic pressure predominantly 
160 or more, or; minimum elevation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  A 20 percent rating 
is assigned for hypertensive vascular disease with diastolic 
pressure predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  A 40 percent evaluation is assigned 
for hypertensive vascular disease with diastolic pressure 
predominantly 120 or more, while a 60 percent evaluation, the 
highest available schedular rating, is assigned for diastolic 
pressure predominantly 130 or more.

Explanatory Note (1) further indicated that hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  For 
purposes of this section, the term hypertension means that the 
diastolic blood pressure is predominantly 90mm, or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160mm, or greater with a diastolic 
blood pressure of less than 90mm.  Explanatory Note (2) advises 
the rater to evaluate hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, as 
part of the condition causing it rather than by a separate 
evaluation.

The Board notes that Diagnostic Code 7101 was again amended in 
2006.  This amendment is not applicable here as it simply added 
another explanatory note which was to be used in the evaluation 
of cardiovascular disabilities.  Specifically, Explanatory Note 
(3) directed the rater to evaluate hypertension separately from 
hypertensive heart disease and other types of heart disease.

Factual Background and Analysis

Service treatment records (STRs) associated with the claims file 
revealed that the Veteran was afforded a clinical evaluation and 
physical examination in November 1973 prior to entering service.  
The clinical evaluation was normal and no cardiovascular 
abnormalities were found at that time.  The Veteran's blood 
pressure was 150/88.  The Veteran described his health as 
"good," and provided a medical history in which he specifically 
denied ever having high blood pressure.  

The Veteran reported to sick call in December 1974 with 
subjective complaints of possible high blood pressure and 
"nerves."  The Veteran's blood pressure was 180/110 and 
170/100.  The impression was "hypertensive."  The Veteran was 
referred to the blood pressure clinic for additional care.  Blood 
pressure readings taken at the clinic over the next two days 
revealed the following measurements: 160/90, 158/90, 156/90, 
140/90, 130/84, 156/88, and 150/90.  Special orders dated January 
1975 indicated that the Veteran was honorably discharged from 
service pursuant to the Trainee Discharge Program.  

The Veteran was subsequently afforded a VA examination in June 
1976.  The Veteran's blood pressure was 170/110, 160/102, and 
150/90.  The impression was obesity and hypertension, among other 
conditions.

VA treatment records dated January, March, April, and December 
1977 showed a systolic blood pressure ranging from 140-154 and a 
diastolic blood pressure ranging from 68-110.  The Veteran 
returned to VA in September 1979 after reporting subjective 
complaints of dizziness.  He also admitted to not taking his 
medications as prescribed.  The Veteran's blood pressure at that 
time was 156/110 and 160/120.
The Veteran presented to M. Michael, III, M.D. in October 1979.  
His blood pressure was 140/90 and the impression was obesity and 
hypertension, among other conditions.  The Veteran was prescribed 
hydrochlorothiazide (HCTZ).  

The Veteran was again noted to be non-compliant in his 
medications at the time of a March 1981 VA appointment.  The 
examiner described the Veteran as "massively obese" and stated 
that his blood pressure was 120/90 (sitting).  A follow-up VA 
treatment note dated May 1981 found the Veteran's blood pressure 
to be 140/98, 140/100, and 134/100.  The examiner also noted that 
the Veteran was not taking his medication as directed.  The 
Veteran's blood pressure was 150/100 and 140/100 at the time of 
an October 1981 VA appointment.

The Veteran sought private care from W. Askew, M.D. in May 1985.  
His blood pressure was 140/100 and Dr. Askew diagnosed the 
Veteran as having uncontrolled hypertensive cardiovascular 
disease.  In August 1985, the Veteran's blood pressure was 
140/90.  

The Veteran underwent a general medical examination (GME) in 
January 1986.  The examination, administered by Alabama's 
Department of Education, noted the Veteran's history of obesity 
and hypertension.  The Veteran's blood pressure was 156/96 at the 
time of the examination. 

The Veteran went to the Cooper Green Hospital (CGH) Emergency 
Department in June 1986 with subjective complaints of right heel 
pain and gout.  The Veteran's blood pressure was 140/90 and it 
was noted that the Veteran was "off B/P meds" at that time.  
Follow-up emergency department treatment notes dated July and 
December 1986 showed blood pressure readings of 160/110 and 
154/104, while follow-up emergency department treatment notes 
dated March 1987 showed a blood pressure reading of 150/100.

The State Disability Determination Division conducted a physical 
examination in September 1986.  The Veteran reported a history of 
hypertension with periodic headaches and dizziness.  A physical 
examination showed that his blood pressure was 130/80.  The 
impression was hypertension, controlled on HCTZ.
The Veteran returned to the CGH Emergency Department in December 
1986 with subjective complaints of chest fullness and low back 
pain.  The Veteran's blood pressure was 154/104.

C. Adams, M.D. evaluated the Veteran at a private medical 
facility in February and March 1990 for residuals of chronic 
bursitis.  The Veteran's blood pressure was 120/90 and no 
cardiovascular abnormalities were found.  A follow-up treatment 
note dated April 1990 showed a blood pressure reading of 136/88.  

Private treatment records dated March 1992 to November 1993 
revealed continued treatment for hypertension.  Systolic blood 
pressure readings ranged from 124-190, while diastolic blood 
pressure readings ranged from 72-116.  It was also noted that the 
Veteran's blood pressure medication required adjustment on more 
than one occasion during this time period.  Based on these 
records, the predominant systolic blood pressure was in the 130s-
160s, while the predominant diastolic blood pressure was in the 
90s-110s. 

Also associated with the claims file is a statement from Dr. 
Askew dated July 1993.  According to Dr. Askew, he treated the 
Veteran for a number of years and his past history of 
hypertensive cardiovascular disease was well-known to him.  Dr. 
Askew described the Veteran's hypertension was "fairly stable 
now." 

In March 1995, the Veteran was afforded a vocational 
rehabilitation examination.  The examiner noted that the Veteran 
had several non-service-connected disabilities, including 
hypertension.  According to the Veteran, he was required to 
monitor his diet and take prescribed medications as a result of 
this condition.  The examiner noted that the Veteran's non-
service-connected disabilities would require training in 
occupations which did not expose him to stress.

A December 1995 VA treatment note indicated that the Veteran had 
increased blood pressure.  In particular, the Veteran's blood 
pressure was 192/106, but the Veteran acknowledged that he failed 
to take his medication on time that morning.  The impression was 
hypertension, among other conditions. 

The Veteran returned to VA in November 1996 with subjective 
complaints of hip and low back pain.  His blood pressure was 
201/104.  The Veteran sought additional VA care in March 1997 as 
part of a routine appointment.  His blood pressure was 246/128 
and 205/120 on recheck.  The examiner described the Veteran's 
hypertension as "severely" increased and changed his medication 
regimen.  A follow-up visit to VA in June 1997 showed the 
Veteran's blood pressure to be 184/108, but the examiner noted 
that he was non-compliant with his medication regimen.  He 
counseled the Veteran at that time regarding the importance of 
taking his blood pressure medication as directed.  In October 
1997, a VA treatment note showed the following blood pressure 
readings: 176/89, 159/82, 181/82, and 154/80.  

The Veteran's problems with blood pressure medication non-
compliance continued into January 1999.  A routine appointment at 
a VA medical facility that month showed the Veteran's blood 
pressure as 201/105.  The Veteran's blood pressure medication was 
adjusted again in July and August 1999 after readings of 200/102 
and 182/92, respectively.  VA records dated September 1999 also 
revealed a blood pressure reading of 172/78.  Dr. Askew 
subsequently described the Veteran's hypertension as "under 
control" in an October 1999 private treatment note.  

VA administered a GME in May 2000 in connection with the current 
claim.  The examiner noted that the Veteran's history of 
hypertension was well-documented.  The examiner observed that the 
Veteran's blood pressure "seems to be under control" as long as 
he took his prescribed medication.  However, medication 
compliance was noted to be "difficult" because "it 
fluctuates."  A physical examination revealed blood pressure 
readings of 150/90 (sitting) and 145/90 (standing).  The 
impression was hypertension, on treatment.

The Veteran sought additional VA care in January 2002 after 
reporting right foot problems.  His blood pressure was 132/76.  
The impression was hypertension.  The examiner described this 
condition as in "good control today," but the Veteran self-
reported elevated systolic blood pressure readings (140-160 mmHg) 
prior to resting.  The examiner also observed evidence of 
elevated blood pressure readings at "other recent clinic 
visits" and increased the Veteran's medication.  

A follow-up treatment note dated July 2002 indicated that the 
Veteran had "excellent" control of his blood pressure at home.  
His blood pressure was 120/66.  See also August 2002 treatment 
note (noting that the Veteran's hypertension was well controlled 
at home even though it was moderately high (142/72) at the time 
of the examination).

The Veteran returned to VA in January 2003 as part of a routine 
appointment.  He indicated that his blood pressure was "doing 
well" at that time.  A physical examination showed a blood 
pressure reading of 131/61.  The examiner also noted that a 
recent chest x-ray showed evidence of cardiomegaly.  The 
impression was hypertension, well-controlled on current 
medications.  

A follow-up appointment dated September 2003 showed a blood 
pressure reading of 149/72 and described the Veteran's 
hypertension as "moderately elevated."  The examiner added 
Metroprolol.  A transthoracic echocardiography (TTE) was 
interpreted to show a left articular mass in the upper limits of 
normal with an ejection fraction of 50-60 percent.  The right 
ventricle was moderately enlarged, but no evidence of any 
valvular or wall motion abnormalities were found.  The impression 
was hypertension.  The Veteran's  hypertension continued to be 
well-controlled at the time of a February 2004 VA appointment.

The Veteran presented to Dr. Askew in August 2004 for a routine 
appointment.  Dr. Askew noted the Veteran's long-standing history 
of hypertension and indicated that the Veteran was prescribed 
Maxzide and Monopril.  The Veteran's blood pressure was 130/80.  
The impression was hypertension and Dr. Askew continued the 
Veteran's medication regimen.  

The Veteran was afforded a VA examination in December 2008 in 
connection with a claim for aid and attendance benefits.   The 
examiner noted that the Veteran was morbidly obese at the time of 
the examination and that his blood pressure was 158/70.  The 
Veteran also underwent a VA Compensation and Pension (C&P) 
hypertension examination in May 2009.  The examiner noted that 
the Veteran's blood pressure was 148/84, 141/74, and 158/89.  His 
heart size was normal.  The impression was essential 
hypertension.  

The Board notes that the Veteran receives Social Security 
Disability benefits.  Correspondence from the Social Security 
Administration (SSA), however, suggests that the Veteran receives 
these benefits as a result of a psychiatric disability.  

Also associated with the claims file is a cumulative vitals and 
measurement report.  Included in this document are the Veteran's 
blood pressure readings taken at VA medical facilities from June 
1998 to November 2009.  The predominant systolic blood pressure 
during this time period was in the 140s-150s, while the 
predominant diastolic blood pressure was in the 70s-80s.

In evaluating the Veteran's hypertension in light of the old 
criteria, the Board finds that the preponderance of the evidence 
is against a finding of an initial evaluation in excess of 10 
percent under Diagnostic Code 7101 for any period of time covered 
by the appeal.  Diagnostic Code 7101 makes clear that a 20 
percent evaluation is assigned for hypertensive vascular disease 
with a diastolic pressure predominantly 110 or more with definite 
symptoms.  As discussed in significant detail above, the 
Veteran's claims file contains numerous blood pressure reading 
during the pendency of the claim.  However, none of the objective 
evidence of record shows that his hypertension is manifested by a 
diastolic blood pressure predominantly 110 or more.  On the 
contrary, the objective evidence of record shows that the 
predominant diastolic blood pressure ranges from 60s-100s.  It is 
also noted that the Veteran takes daily medication to control his 
hypertension.  

The Board acknowledges that there are instances noted in the 
claims file in which the Veteran's diastolic blood pressure is 
greater than 110.  The Veteran also reported experiencing 
occasional headaches or dizziness as a result of his 
hypertension.  But, a careful review of the record indicates that 
these measurements occurred when the Veteran either stopped 
taking his blood pressure medication or failed to take the 
medication in the manner prescribed by his physicians.  See June 
1986, September 1979, March 1981, May 1981, December 1995, 
November 1996, June 1997, and October 1997 treatment records.  

Thereafter, the Veteran's hypertension stabilized as a result of 
medication changes and/or compliance to the prescribed medication 
regimen.  For instance, Dr. Askew noted in October 1999 that the 
Veteran's blood pressure was "under control" while VA examiners 
in May 2000, January 2002, August 2002, January 2003, and 
February 2004 indicated that the Veteran was "doing well" or 
that he had "good control" of his hypertension provided that he 
complied with his medication regimen.  In fact, the Veteran self-
reported in July 2002 that he had "excellent" control of his 
blood pressure at home. 

While the Veteran's occasional headaches and dizziness might 
constitute "definite symptoms," as described in the diagnostic 
code, the Veteran's predominant diastolic blood pressure is not 
110 or more.  Moreover, the Veteran does not allege, nor does the 
record reflect, that his hypertension is manifested by moderately 
severe or severe symptoms.  Thus, the Board finds that the 
severity of the Veteran's currently diagnosed hypertension more 
nearly approximates the criteria for an initial evaluation of 10 
percent under the old criteria of Diagnostic Code 7101.  An 
initial evaluation in excess of 10 percent is not warranted for 
any period of time covered by the appeal.

Likewise, the Board finds that the preponderance of the evidence 
is against an initial evaluation in excess of 10 percent for 
hypertension for any period of time covered by the appeal under 
the new criteria.  Diagnostic Code 7101 makes clear that a 20 
percent evaluation is assigned for hypertensive vascular disease 
with diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more.  None of the objective 
evidence of record shows that his hypertension is manifested by a 
systolic blood pressure predominantly 200 or more or a diastolic 
blood pressure predominantly 110 or more.  Rather, the objective 
evidence of record shows that the Veteran's systolic and 
diastolic pressures are predominantly in the 120s-180s/60s-100s.  
It is also noted that the Veteran takes daily medication to 
control his hypertension.  

As above, the Board acknowledges that there are instances noted 
in the claims file in which the Veteran's systolic blood pressure 
is greater than 200 and his diastolic blood pressure is greater 
than 110.  The Veteran also reported experiencing occasional 
headaches or dizziness as a result of his hypertension.  Again, 
however, the record indicates that these measurements occurred 
when the Veteran either stopped taking his blood pressure 
medication or failed to take the medication in the manner 
prescribed by his physicians.  See June 1986, September 1979, 
March 1981, May 1981, December 1995, November 1996, June 1997, 
and October 1997 treatment records.  

Thereafter, the Veteran's hypertension stabilized as a result of 
medication changes and/or compliance to the prescribed medication 
regimen.  For instance, Dr. Askew noted in October 1999 that the 
Veteran's blood pressure was "under control" while VA examiners 
in May 2000, January 2002, August 2002, January 2003, and 
February 2004 indicated that the Veteran was "doing well" or 
that he had "good control" of his hypertension provided that he 
complied with his medication regimen.  In fact, the Veteran self-
reported in July 2002 that he had "excellent" control of his 
blood pressure at home. 

Thus, the Board finds that the severity of the Veteran's 
currently diagnosed hypertension more nearly approximates the 
criteria for an initial evaluation of 10 percent under the new 
criteria of Diagnostic Code 7101.  An initial evaluation in 
excess of 10 percent is not warranted for any period of time 
covered by the appeal, particularly where, as here, the Veteran's 
predominant systolic blood pressure was not 200 or more, nor was 
the predominant diastolic blood pressure 110 or more.  

Regrettably, therefore, the Veteran is not entitled to an initial 
evaluation in excess of 10 percent for hypertension under 
Diagnostic Code 7101 for any period of time covered by the appeal 
and the claim is denied. 

The Board further finds that there is no evidence that the 
manifestations of the Veteran's service-connected hypertension 
are unusual or exceptional to demonstrate that the rating 
schedule is inadequate for determining the proper level of 
disability.  Furthermore, as there is no indication in the record 
as to why the Veteran's case is not appropriately rated under the 
schedular criteria, extraschedular consideration is not warranted 
in this case, particularly where, as here, the signs and symptoms 
of the Veteran's service-connected hypertension are addressed by 
the relevant criteria as discussed above.  

In this regard, it is also pointed out that the assignment of a 
10 percent schedular disability rating for hypertension 
contemplates that there is commensurate industrial impairment as 
a result of the Veteran's service-connected disability.  See 
also, 38 C.F.R. § 4.1 (2009) (noting that the percentage ratings 
represent as far as can be practically determined the average 
impairment in earning capacity resulting from service-related 
diseases and injuries and their residual conditions in civilian 
occupations).  The Board is aware that the Veteran receives 
Social Security Disability benefits, but there is no indication 
of record that the benefits were awarded because of the Veteran's 
hypertension.  Rather, it appears that the benefits resulted from 
a psychiatric disability.  In any event, it also bears noting 
that the Veteran is already service-connected for major 
depression, and this issue is not before the Board at this time.  

In March 1995, the Veteran was afforded a vocational 
rehabilitation examination.  The results of this examination 
showed that the Veteran needed to work in a low-stress 
environment at least in part because of his hypertension.  As 
recently as July 2008, however, the Veteran was advised to 
furnish additional evidence showing the ways in which his 
service-connected hypertension affected his ability to work, 
including but not limited to statements from employers about job 
performance and/or lost time.  The Veteran submitted evidence in 
support of his claim after receiving this notice, but none of the 
evidence provided showed the manner in which the service-
connected hypertension affected his ability to work, if at all.

While the service-connected hypertension may interfere with the 
Veteran's employment, there is no indication that there is 
interference beyond that contemplated by the assigned ratings.  
Moreover, there is no evidence of frequent periods of 
hospitalization related to the Veteran's service-connected 
hypertension.  The Board notes that the Veteran reported to the 
CGH Emergency Department on more than one occasion during the 
claim period for treatment of his hypertension, but there is no 
indication of record that the Veteran was ever hospitalized as a 
result of this disability.  On the contrary, the CGH records 
indicated that the Veteran's condition was non-emergent and he 
was treated and released.  Therefore, the Board finds that the 
criteria for submission for an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. 
App 111, 115-16 (2008).

The Board has applied the benefit-of-the-doubt doctrine in 
reaching these conclusions.  38 U.S.C.A. 5107(b); 38 C.F.R. 
§ 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist Veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the Veteran with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection.  A veteran should also be informed 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the Court 
held that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, the Board finds that additional notice is not required 
because the Veteran's claim has been substantiated.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary for 
an equitable resolution of the issue has been obtained.  The 
Veteran's service treatment and post-service treatment records 
were obtained and he was afforded VA examinations in conjunction 
with the current claim.  Thus, the Board finds that VA has 
complied, to the extent required, with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e). 


ORDER

An initial evaluation in excess of 10 percent for hypertension is 
denied.


REMAND

I.  Heart Condition

In the July 2007 remand order, the Board explicitly instructed 
the RO to schedule the Veteran for a VA cardiology examination to 
determine the nature and etiology of any and all heart 
conditions, including but not limited to an enlarged heart, and 
the relationship to a service-connected disability, if any.  
Specifically, the examiner was asked to express an opinion as to 
whether "an enlarged heart, or any other [heart] disability, is 
caused or aggravated by the veteran's service-connected 
hypertension, or any other service-connected disability."  

It is noted that the Veteran is service-connected for the 
following disabilities: major depressive disorder, degenerative 
joint disease of the lumbosacral spine, degenerative arthritis 
and pes anserius of the knees bilaterally (with instability and 
limitation of motion), chronic kidney disease, and hypertension.  

A VA C&P heart examination was performed in May 2009.  The 
examiner at that time expressed an opinion regarding the 
relationship between the Veteran's moderately enlarged right 
ventricle and his service-connected hypertension.  However, the 
examiner expressed no opinion as to the relationship between the 
Veteran's other service-connected disabilities and this 
condition, if any.  Therefore, another remand and VA examination 
is required to address these issues.  See Stegall v. West, 11 
Vet. App. 268, 270-71 (1998) (holding that a remand by the Board 
confers upon the Veteran, as a matter of law, the right to 
compliance with the Board's remand order).  

II.  Leg Length Discrepancy

Similarly, the Veteran was afforded a VA C&P muscles examination 
in May 2009 in connection with his service connection claim for a 
leg length discrepancy, claimed as drawing of the right leg and 
hip.  The first evidence of a leg length discrepancy was shown in 
a VA treatment record dated July 1996.  At that time, it was 
noted that the Veteran's right leg was longer than his left leg.  
The Veteran was prescribed a heel lift for his left shoe to 
accommodate this discrepancy.

The May 2009 VA examiner, however, failed to discuss the nature 
and severity of the Veteran's leg length discrepancy.  
Furthermore, the examiner failed to provide any opinion regarding 
the etiology of the leg length discrepancy and its relationship 
to a service-connected disability, if any.  Therefore, another 
remand and VA examination is required to address these issues.  
Stegall, 11 Vet. App. at 270-71.  
    
The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help the Veteran obtain 
records relevant to his claim, whether or not the records are in 
Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2009); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Therefore, the RO should request all VA medical records 
pertaining to the Veteran that are dated from September 16, 2009 
to the present.

Accordingly, the case is REMANDED for the following action:

1.   Associate with the claims folder VA 
medical treatment records pertaining to the 
Veteran from September 16, 2009 to the 
present.

2.  After the above development is completed, 
return the Veteran's claims file to the VA 
examiner who conducted the May 2009 VA C&P 
heart examination, if available.  If this 
examiner is available, the examiner is asked 
to provide an addendum in which he expresses 
an opinion as to whether it is at least as 
likely as not (i.e., 50 percent or greater 
possibility) that the Veteran's enlarged 
right ventricle (or any other cardiac 
disability diagnosed at that time) is 
proximately due to, the result of, or caused 
by a service-connected disability (see 
above).  If not, the examiner is then asked 
to express an opinion as to whether the 
Veteran's currently diagnosed heart condition 
is aggravated by (i.e., permanently worsened) 
a service-connected disability.  If so, the 
examiner is asked to state also whether any 
increase in severity of the cardiac condition 
was due to the natural progress of the 
cardiac condition.  If possible, the examiner 
should indicate the date of onset of the 
aggravation, and if this is not possible, the 
examiner should state as such.  The examiner 
is also asked to comment on the significance, 
if any, of Dr. Askew's August 2004 private 
treatment record in which he linked the 
Veteran's heart condition at least in part to 
arthritis medication.  The examiner must 
provide a complete rationale for any stated 
opinion.

If this examiner is unavailable or indicates 
that another examination is necessary, the RO 
should make arrangements with the appropriate 
VA medical facility for the Veteran to 
undergo a VA cardiology examination.  The 
claims folder and a copy of this remand must 
be made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder and the remand 
have been reviewed.  Any appropriate 
evaluations, studies, and testing deemed 
necessary by the examiner should be conducted 
at this time, and included in the 
examination report.  The Veteran should be 
afforded a VA cardiology examination to 
ascertain the nature and etiology of his 
enlarged heart and its relationship to a 
service-connected disability, if any.  The 
examiner should address the questions posed 
above in this action paragraph and provide a 
complete rationale for any stated opinion.   

3.  Schedule the Veteran for a VA joints 
examination to determine the nature and 
etiology of his leg length discrepancy and 
its relationship to a service-connected 
disability, if any.  The claims folder and a 
copy of this remand must be made available to 
the examiner.  The examiner should note in 
the examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and testing 
deemed necessary by the examiner should be 
conducted at this time, and included in the 
examination report.

The examiner is asked to express an opinion 
as to whether it is at least as likely as not 
(i.e., 50 percent or greater possibility) 
that the Veteran's currently diagnosed leg 
length discrepancy, claimed as drawing of the 
right leg and hip, is proximately due to, the 
result of, or caused by a service-connected 
disability.  If not, the examiner is then 
asked to express an opinion as to whether the 
Veteran's currently diagnosed leg length 
discrepancy is aggravated by (i.e., 
permanently worsened) a service-connected 
disability.  If so, the examiner is asked to 
state also whether any increase in severity 
of the leg length discrepancy was due to the 
natural progress of the leg length 
discrepancy.  If possible, the examiner 
should indicate the date of onset of the 
aggravation, and if this is not possible, the 
examiner should state as such.  The examiner 
must provide a complete rationale for any 
stated opinion.

4.  Thereafter, the RO should ensure that the 
development above has been completed in 
accordance with the remand instructions and 
then readjudicate the Veteran's claims.  If 
the benefits sought on appeal remain denied, 
the Veteran and his representative should be 
provided a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable laws and regulations 
considered pertinent to the issues currently 
on appeal.  An appropriate period of time 
should be allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


